DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott (US 4,735,334).
Regarding claim 1, Abbott (figs. 1-3) discloses a cap 10 capable of being used with a container holding a liquid for medical use, the cap 10 comprising:
 a lid portion 12 configured to cover an opening in the container and an aperture 20 formed in the lid portion 12 capable of receiving an appropriately sized tube, wherein the aperture 20 comprises a slot with a first end 46 and a second end 48, defining a length between the first and second ends, and a width which is smaller than the length, wherein the slot 20 is tapered and the width decreases from the first end to the second end. Abbott further discloses the lid portion 12 further comprises a wall extending downwardly from the perimeter of the aperture 20 to define a guide channel (marked-up fig. 2).

    PNG
    media_image1.png
    469
    789
    media_image1.png
    Greyscale

 
Regarding claim 2, Abbott further discloses at least one gripping feature 50 projecting into the aperture 20 capable of engaging a surface of a tube passing therethrough (fig. 2).
Regarding claim 3, Abbott further discloses the gripping feature 50 comprises a protruding rim around the perimeter of the aperture 20 (fig. 2).
Regarding claims 4-5, Abbott further discloses the gripping feature 50 is wedge-shaped in cross section and tapers as it projects into the aperture 20 (fig. 2).
  Regarding claim 6, Abbott further discloses the perimeter of the aperture 20 is arcuate at the first and second ends 46, 48 and extends straight between the ends (fig.1 and col. 3, lines 30-35).
Regarding claim 9, Abbott further discloses at least one gripping feature 50 projecting into the guide channel (fig. 2).  
Regarding claim 11, Abbott further discloses an annular collar 22 depending from the lid portion configured for releasable attachment to a container (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 4,735,334) in view of Pettersen (US 3,256,977).
  Regarding claim 12, Abbott discloses all elements of the claimed invention except for the container holding a liquid for medical use.
However, Pettersen teaches a container holding a liquid for medical use i.e., medical oils (col. 1, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have used the container of Abbott, medical oils, as taught by Pettersen, for the predictable result of easy dispensing and sealing to prevent leaks. 

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. As shown in marked-up fig. 2, the “wall” extends downwardly from the perimeter of the aperture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735